Case 1:19-cv-04137-KAM-PK Document 44-1 Filed 09/09/19 Page 1 of 4 PageID #: 547




                   EXHIBIT A
Case 1:19-cv-04137-KAM-PK Document 44-1 Filed 09/09/19 Page 2 of 4 PageID #: 548



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE COMMISSION                            )
                                                               )
          Plaintiff,                                           )
                                                               )
 vs.                                                           )
                                                               ) Case No.: 19-CV-4137 (KAM)
 MICHAEL J. BLACK                                              )
                                                               )
          Defendant.                                           )

              DEFENDANT MICHAEL J. BLACK’S ACCOUNTING OF ASSETS

          Pursuant to the Court’s July 17, 2019 Order [D.E. 7], Defendant, Michael J. Black,

 hereby submits in writing, through his counsel, an accounting of:

       1. All assets, liabilities, and property currently held, directly or indirectly, by or for the
          benefit of each Defendant, including, without limitation, bank accounts, brokerage
          accounts, investments, business interests, loans, lines of credit, and real and personal
          property wherever situated, describing each asset and liability, its current location and
          amount.

          Mr. Black respectfully asserts his privileges under the Fifth Amendment to the United
          States Constitution and declines to respond to this question.


       2. All money, property, assets, and income received by each such Defendant for his direct
          or indirect benefit from the other Defendants, at any time from June 1, 2016, through the
          date of such accounting, describing the amount, disposition, and current location of each
          of the items listed.

          Mr. Black respectfully asserts his privileges under the Fifth Amendment to the United
          States Constitution and declines to respond to this question.


       3. The name and last known addresses of all bailees, debtors, and other persons and entities
          that currently are holding the assets, funds, or property of each Defendant.

          Mr. Black respectfully asserts his privileges under the Fifth Amendment to the United
          States Constitution and declines to respond to this question.




                                                   1
Case 1:19-cv-04137-KAM-PK Document 44-1 Filed 09/09/19 Page 3 of 4 PageID #: 549



    4. All assets, funds, securities and real or personal property invested by each such
       Defendant, or any other person controlled by them, and the disposition of such assets,
       funds, securities, and real or personal property.

       Mr. Black respectfully asserts his privileges under the Fifth Amendment to the United
       States Constitution and declines to respond to this question.


    5. All transfers or payments of any funds or other assets to or from the Defendants, or to
       any person or entity for their direct or indirect benefit, subject to their direct or indirect
       control, over which they exercise actual or apparent authority, or in which they have a
       direct or indirect beneficial interest, at any time from June 1, 2016, to through the date of
       such accounting–the identification shall include the date and amount of each transfer or
       payment, the name and address of the recipient, and, if applicable, the name, address,
       and account number of any bank, brokerage firm, or other financial institution of the
       person or entity making and the person or entity receiving the transfer or payment.

       Mr. Black respectfully asserts his privileges under the Fifth Amendment to the United
       States Constitution and declines to respond to this question.


    6. The location of any funds or other assets involved in any transfer or payment identified in
       response to paragraph []5 above that are currently in the Defendants’ possession or held
       by any person or entity for their direct or indirect benefit, subject to their direct or
       indirect control, over which they exercise actual or apparent authority, or in which they
       have a direct or indirect beneficial interest–the identification shall include the name and
       address of each person or entity holding such funds or other assets, and, if applicable,
       the name, address, and account number of any bank, brokerage firm, or other financial
       institution where the funds or other assets are currently held.

       Mr. Black respectfully asserts his privileges under the Fifth Amendment to the United
       States Constitution and declines to respond to this question.


    7. The location or other disposition of any funds or other assets involved in any transfer or
       payment identified in response to paragraph []5 above that are no longer in the
       Defendants’ possession or held by any person or entity for their direct or indirect benefit,
       subject to their direct or indirect control, over which they exercise actual or apparent
       authority, or in which they have a direct or indirect beneficial interest–the identification
       shall include the name and address of each person or entity currently holding the funds
       or other assets, the dollar value held by each person or entity, an explanation of when
       and how each person or entity received the funds or other assets, and, if applicable, the
       name, address, and account number of any bank, brokerage firm, or other financial
       institution where the funds or other assets are currently being held.

       Mr. Black respectfully asserts his privileges under the Fifth Amendment to the United
       States Constitution and declines to respond to this question.
                                                 2
Case 1:19-cv-04137-KAM-PK Document 44-1 Filed 09/09/19 Page 4 of 4 PageID #: 550




                                           Respectfully Submitted,

                                           /s/ SETH WAXMAN
                                           Dickinson Wright PLLC
                                           1825 I Street, N.W., Suite 900
                                           Washington, D.C. 20006
                                           Phone: (202) 466-5956
                                           swaxman@dickinsonwright.com

                                           Attorney for Defendant Michael J. Black




                                       3
